Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

			Claim Rejections - 35 USC § 103
				 	
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield et al (Applicants’ admission Prior Art, Pub. No. US 2007/0294512 A1).
	As per independent claim 1, Crutchfield et al disclose the invention substantially as claimed, including: 
Claim 1.  A computer-implemented method, comprising: 
receiving a specification indicating a configuration of matrix multiplication circuitry (paras [0044], [0054], [0287] & [0485]) being implemented as a para [0327], “... an operation-specific, target-specific code generator for each operation to generate the source code fragments necessary to implement the operation..." and para [0520], "The runtime system enables compute- intensive operations (typically matrix/array operations) in an application program to be executed on one or more processing elements (such as stream and/or multi-core processors and/or GPUs) instead of on a single CPU core…”);
receiving a set of operations for execution by the matrix multiplication circuitry (para [0026], "...receiving one or more operation requests directed to a parallel-processing computer system ...");
based on the specification, applying a cost model to the set of operations, the cost model indicating a change in a computing cost for fusing two or more operations of the set of operations by the matrix multiplication circuitry indicated by the specification (para [0316], “The selection of operations to fuse, together into a compute kernel can be implemented by any of many different algorithms...a graph partitioning algorithm could be used to find the minimum- cost way of dividing operations between compute kernels..." and para [0429], “...the ProgGen 600 is responsible for fusing multiple operations together for performance reason...the ProgGen 600 merges two separate but consecutive work queue entries "ADD" and "MUL" into one operation...");
 	determining, based on the applying, that the computing cost (para [0260]) is reduced by fusing at least two operations of the set of operations when the fused operations (paras [0271]-[0277], [0281]) are executed by the matrix multiplication circuitry;
	fusing the at least two operations of the set of operations (para [0283], "...for some target architectures, the implementations of certain operations may be comprised of multiple parts, where some parts are fusible and some parts are non-fusible and/or different fusible parts have different fusion criteria..." and para [0316], "The selection of operations to fuse together into a compute kernel can be implemented by any of many different algorithms...a graph partitioning algorithm could be used to find the minimum-cost way of dividing operations between compute kernels ..."); and 
generating executable logic configured to sequence the fused operations into the matrix multiplication circuitry (para [0284], “...the ProgGen 600 generates a compiled program sequence...”).  It is noted that Crutchfield et al do not specifically detail a multi-dimensional array of processing units.  However, the feature is well known in the matrix multiplication using a plurality of processing units.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention
to design the claimed invention according to Crutchfield et al teachings because the reference is matrix multiplication using fused operations  as claimed.
	As per dependent claims 2-10, the detailed features are old and well known in the art.
	Due to the similarity of claims 11-20 to claims 1-10, they are rejected under a similar rationale.

					Conclusion

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited reference is art of interest.

4.	Any inquiry concerning this communication or earlier communications from the 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182